Citation Nr: 1130597	
Decision Date: 08/17/11    Archive Date: 08/29/11

DOCKET NO.  08-04 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1959 to August 1960.

This appeal to the Board of Veterans' Appeals (Board) is from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied claims for service connection for bilateral (i.e., right and left ear) hearing loss and tinnitus.

In October 2010, as support for his claims, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board, also commonly referred to as a Travel Board hearing.  During the hearing the Veteran submitted additional evidence and waived his right to have the RO initially consider it.  38 C.F.R. §§ 19.31, 20.800, 20.1304(c) (2010).

The Board subsequently issued a decision in December 2010 denying the claim for service connection for right ear hearing loss and remanding the claims for left ear hearing loss and tinnitus to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.  The additional development especially included obtaining a supplemental medical nexus opinion from the VA audiologist that had examined the Veteran in April 2007 in relation to his claims, but who did not at the time have the benefit of considering some evidence that he since had submitted.

This evaluating VA audiologist provided this additional medical comment in January 2011 and, based on her additional findings, the AMC continued to deny these remaining claims in a May 2011 supplemental statement of the case (SSOC).  So these remaining claims are again before the Board.



FINDING OF FACT

Although the Veteran has current diagnoses of left ear hearing loss and tinnitus, as well as credible evidence of noise exposure during his military service, the most probative (meaning competent and credible) medical and other evidence of record indicates these conditions are unrelated to his military service, including specifically to any noise exposure or other injury or trauma in service, as opposed to before service or since his discharge.


CONCLUSION OF LAW

Left ear hearing loss and tinnitus were not incurred in or aggravated by his military service, and the sensorineural hearing loss in this left ear also may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss whether these claims have been properly developed for appellate review.  The Board will then address these claims on their underlying merits, providing relevant statutes, VA regulations, precedent cases, the relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

VA has duties to notify and assist the Veteran in substantiating these claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).


Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claims; (2) that VA will obtain and assist him in obtaining; and (3) that he is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  For claims, as here, pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA also request that he submit any evidence in his possession that might substantiate his claims.  See 73 FR 23353 (Apr. 30, 2008).

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).


In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court may conclude generally that a specific type of error is more likely to prejudice an appellant; the error must nonetheless be examined in the context of the facts of the particular case.  Id. 

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), since overturned on other grounds in Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the Veteran, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless).

In this case, a letter satisfying these notice requirements of 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in May 2006, prior to initially adjudicating his claims in the May 2007 decision at issue in this appeal, so in the preferred sequence.  That letter informed him of the evidence required to substantiate his claims for service connection and of his and VA's respective responsibilities in obtaining this supporting evidence.  That letter also apprised him of the downstream disability rating and effective date elements of his underlying claims for service connection, as required by Dingess, supra.  

Moreover, the Veteran has not alleged any prejudicial error in the content or timing of the VCAA notice he received (or did not receive).  As explained in Shinseki v. Sanders, 129 S. Ct. 1696 (2009), as the pleading party, he, not VA, has this burden of proof of demonstrating there is a VCAA notice error in timing or content and, moreover, that it is unduly prejudicial, meaning outcome determinative of his claims.  Thus, absent this pleading or showing, the duty to notify has been satisfied in this case.

And as for the duty to assist, the RO attempted to obtain the Veteran's service treatment records (STRs).  But according to a March 2007 memorandum, the majority of his STRs unfortunately are unavailable.  He was able to submit portions of a July 1960 Medical Board report, however, concerning the circumstances that precipitated his premature discharge from service.  And, indeed, the submission of this additional evidence is the reason the Board remanded these claims in December 2010 because the VA compensation examiner (an audiologist) that had evaluated the Veteran in April 2007 had not had the opportunity to consider this additional evidence concerning his service in forming her opinion as to whether his left ear hearing loss and tinnitus are related or attributable to his service.  The Board's December 2010 remand therefore was to give her this opportunity.  She reviewed this additional evidence, in addition to refamiliarizing herself with other pertinent evidence in the file - including the testimony the Veteran gave during his October 2010 hearing before the Board, and submitted the addendum report of her findings in January 2011.  But her conclusions remained the same, namely, that there is no relationship or correlation between these claimed conditions and the Veteran's military service.

In a case, as here, in which a claimant's service records are unavailable through no fault of his own, there is a heightened obligation for VA to provide reasons or bases for any adverse decision rendered without these records and to carefully consider applying the benefit-of-the-doubt doctrine.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Moore v. Derwinski, 1 Vet. App. 401 (1991) (holding that the heightened duty to assist a Veteran in developing facts pertaining to his claim in a case in which STRs are presumed destroyed includes the obligation to search for alternative records).

But missing records concerning the Veteran's service, while indeed unfortunate, do not, alone, obviate the need for him to still have medical nexus evidence supporting his claim by suggesting a correlation between his currently alleged conditions and his military service.  See Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  In other words, missing STRs do not lower the threshold for an allowance of a claim; there is no reverse presumption for granting a claim.  The legal standard for proving a claim is not lowered; rather, the Board's obligation to discuss and evaluate evidence is heightened.  See Russo v. Brown, 9 Vet. App. 46 (1996). Cf. Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); Arms v. West, 12 Vet. App. 188, 194-95 (1999).  


Here, the Veteran had a VA compensation examination in April 2007 to assess the nature and etiology of his hearing loss and tinnitus, and this same examiner as mentioned also subsequently had the opportunity to again review the file, including the additional evidence the Veteran had submitted in the interim, before submitting the addendum statement of her findings in January 2011 concerning the etiology of these claimed disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A (d)(2); and 38 C.F.R. § 3.159(c)(4).  The report of the examination and this addendum, and the other evidence of record, provides the information needed to properly adjudicate these remaining claims.  So another examination or additional comment is not needed.  38 C.F.R. § 4.2.  And because this VA compensation examiner's opinion is responsive to this determinative issue of causation, there was substantial compliance with the Board's December 2010 remand directive.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).

Thus, as there is no indication or allegation that other relevant evidence remains outstanding, which is obtainable, the Board finds that the duty to assist has been met.  38 U.S.C.A. § 5103A.

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.

II.  General Statutes and Regulations Governing Claims for Service Connection

In general, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).


Stated somewhat differently, to establish entitlement to direct service connection for the claimed disability, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the disease or injury in service and the currently claimed disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Certain chronic diseases (such as organic diseases of the nervous system including sensorineural hearing loss) will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

A disease diagnosed after discharge may be service connected if the evidence, including that pertinent to service, shows the disease was incurred in service.  38 C.F.R. § 3.303(d).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

So medical evidence is not always or categorically required in every instance when the determinative issue involves either diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  But before service connection may be granted for hearing loss, it must be of a particular level of severity.  For purposes of applying the laws administered by VA, impaired hearing only will be considered to be a ratable disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

III.  Whether Service Connection is Warranted for Left Ear Hearing Loss and Tinnitus

The Board's prior December 2010 decision denying the Veteran's claim for service connection for right ear hearing loss determined he did not have sufficient hearing loss in this ear to satisfy these threshold minimum requirements of § 3.385 and, therefore, did not have a ratable hearing loss disability involving this ear.  The Board, however, readily conceded he met these requirements concerning his left ear, so has a ratable disability involving this other ear, and that he has tinnitus, which is a "a noise in the ear, such as ringing, buzzing, roaring, or clicking."  See Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994).

Indeed, the report of his April 2007 VA compensation examination notes a 
65-decibel loss in the 3000 Hertz (Hz) frequency and an even greater 90-decibel loss in the 4000 Hz frequency, so sufficient hearing loss in the left ear to satisfy the requirements of 38 C.F.R. §§ 3.385.  The evaluating VA audiologist also diagnosed tinnitus.  But even had this evaluating VA audiologist not diagnosed tinnitus, the Veteran could still establish he has it because of its inherently subjective nature, meaning it is readily amenable to even his mere lay diagnosis.  See Charles v. Principi, 16 Vet. App. 370, (2002) ("ringing in the ears is capable of lay observation").

So resolution of these claims, instead, turns on whether the Veteran's left ear hearing loss disability and tinnitus are related or attributable to his military service - and, in particular, to acoustic trauma or the ear disease for which he received treatment and was eventually medically discharged from the military.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

In an April 2006 audiology summary, a private audiologist noted the Veteran had a history of chronic childhood ear infections and mastoiditis.  There was also a history of significant noise exposure secondary to military service.  This evaluating audiologist noted the audiometry findings were consistent with noise-induced hearing loss and acoustic trauma.  The tinnitus was also symptomatic of the cochlear damage and a history of chronic middle ear disease.  Significantly, though, this evaluating audiologist did not attribute the hearing loss to noise exposure or middle ear disease during the Veteran's military service versus at some other point during his lifetime.

The VA audiologist that subsequently evaluated the Veteran in April 2007 concluded his left ear hearing loss and tinnitus were unrelated to his military service (either to the noise exposure during his service or to the other disease or injury that had precipitated his medical discharge from service).  Although the STRs were mostly missing, except, as mentioned, for the Medical Board Report, this commenting VA audiologist noted the Veteran's history of being medically discharged from the military due to mastoiditis and tympanic membrane (i.e., eardrum) perforations.  She then noted his history of noise exposure in service involving shooting during basic training, as well as his history of post-service noise exposure while working at construction sites as an electrician for 40 years and recreational hunting.  She determined the configuration of his left ear hearing loss is consistent with noise-induced effects and that his tinnitus is most likely related to the hearing loss.  But since, according to her, his noise exposure in service was relatively minimal, while he had a long history of noise exposure after service, she concluded that "it is not likely that the left ear hearing loss and tinnitus are related to time spent in the military."

Subsequent to this evaluating VA audiologist making her comments concerning this case, the Veteran submitted a copy of his July 1960 Medical Board Report.  And this report indicates he was medically discharged from the military due to:  (i) chronic, suppurative, otitis media of his left ear; (ii) perforation the tympanic membrane of his left; (iii) chronic mastoiditis (by x-ray); and (iv) chronic, adhesive otitis media, bilateral (so affecting both ears).  But, notably, the Medical Board determined these disabilities had existed prior to service (EPTS) and had not been permanently aggravated during or by the Veteran's military service.

Nevertheless, the Board is considering the Veteran's claims for left ear hearing loss and tinnitus on the premise that he did not have these conditions when entering the military, so no pre-existing disabilities in these particular respects given the absence of most of his STRs that perhaps would shed further light on this issue.  So the Board is acting on the presumption that he was in sound condition when entering service insofar as not previously having experienced left ear hearing loss and tinnitus.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  That is to say, the Board need not determine whether there is clear and unmistakable evidence of pre-existing left ear hearing loss or tinnitus and whether there is clear and unmistakable evidence showing these conditions were not aggravated during or by his service to in turn rebut this presumption of soundness.  See VAOPGCPREC 3-2003 (July 16, 2003) and Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

The Board, instead, is only exploring the notion of direct or presumptive incurrence of these conditions in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309(a).  And the determination as to whether these requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Since the RO had received the Medical Board Report in January 2008, so not until after the VA audiologist had rendered her April 2007 opinion, she therefore did not have access to this report.  And although she apparently was nonetheless aware of the fact that the Veteran had been medically discharged from service due to mastoiditis and tympanic membrane perforations, this Medical Board Report provided additional information concerning the conditions that resulted in his medical discharge from the military.  The Board resultantly remanded his left ear hearing loss and tinnitus claims in December 2010 for additional comments by this evaluating VA audiologist on this determinative issue of causation.

In a January 2011 addendum, this same VA audiologist considered the evidence that had been added to the record since her April 2007 evaluation of the Veteran, including especially the Medical Board Report mentioned and the testimony he gave during his October 2010 hearing before the Board.  This VA examiner found that this evidence added support for her original opinion, rather than providing reason for her to change it.  In discussing the underlying rationale for her still unfavorable medical opinion, this commenting VA audiologist noted the lack of complaints of hearing loss or tinnitus during service at a time more contemporaneous to the trauma at issue (the noise exposure in service).  She explained this is significant because, for sensorineural hearing loss to be related to military noise exposure, it must be documented soon after discharge.

In Dalton v. Nicholson, 21 Vet. App. 23 (2007), the Court determined an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's STRs to provide a negative opinion.  Also, in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the even higher Federal Circuit Court recognized lay evidence as potentially competent to support the presence of the claimed disability, including during service, even where not corroborated by contemporaneous medical evidence such as actual treatment records (STRs, etc.).  For non-combat Veterans providing non-medical related testimony regarding an event during service, however, Buchanan is distinguishable; the lack of documentation in service records must be weighed against the Veteran's statements and testimony.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).

A disorder may be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated subsequent to service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to show chronicity of disease or injury in service and in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

Here, though, this VA compensation examiner that commented unfavorably on the merits of this case readily conceded the Veteran had sustained a relevant injury in service (namely, acoustic trauma from noise exposure), just determined that the amount of noise exposure he experienced in service was relatively "minimal" in comparison to the amount he had experienced since service during the many years he had worked in the construction industry as an electrician and when hunting recreationally.  So this VA compensation examiner did not dispute the notion that there was relevant injury (noise exposure) in service, instead, determined there had been greater noise exposure since service.  And while this VA examiner's referral to the lack of "documentation" soon after discharge initially suggests she was referring to actual treatment records, an impermissible finding, this does not in actuality appear to be the case because she made particular note of the fact that, by his own statements, including notably during his hearing, the Veteran admittedly only had begun experiencing hearing loss and tinnitus in his "later years," referring to his "adult years".  In further explanation, she observed that he had reported first experiencing hearing difficulty in approximately 1995, so not until over 30 years after his discharge from service in 1960.  Therefore, although symptoms, not treatment for them, is the essence of § 3.303(b) as the holding in Savage makes clear, the mere fact that even the Veteran acknowledges there were no relevant symptoms of these claimed conditions for so long after service, while not altogether dispositive of his claims, is nonetheless probative evidence to be considered in deciding his claims and may be viewed as evidence tending to go against them.  See Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability).  Cf. Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" that tends to disprove the existence of an alleged fact).

Ultimately, the Board must consider all the evidence relevant to the claims, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

In this case, the commenting VA audiologist pointed out the significance of the Veteran's civilian noise exposure, which she found consistent with the onset of his tinnitus and hearing difficulties so long after service, as opposed to nearer to his service.  She found that the configuration of the left ear hearing loss was consistent with noise-induced effects and that the tinnitus is most likely related to the hearing loss.  However, she then listed the evidence against the theory that the left ear hearing loss and tinnitus were related to the Veteran's military service, pointing out the report of minimal noise exposure during the six months in the military, his long history of occupational noise exposure where ear protection and periodic hearing test were eventually required, his documented lifetime recreational hunting, his report of tinnitus beginning in 1991, his documented hearing loss beginning in 1991, his report of communication problems, only over the last few years, and his lack of complaints of hearing loss and tinnitus during service, all of which she said would bode against the theory that his disabilities are related to military service.  So based on the evidence of record, concluded this examiner, the Veteran's current hearing loss and tinnitus are unrelated to his military service.  

So while it is true the Veteran is competent to say he experienced the type of noise exposure in service alleged, and his lay testimony concerning this and having hearings loss since 1991 (or 1995) also is credible, this is not in turn tantamount to concluding his hearing loss and tinnitus are the results of the noise exposure during his military service versus from the other events and exposure since service - especially where, as here, the VA compensation examiner charged with making this important determination has rather definitively concluded otherwise.  See, e.g., Washington v. Nicholson, 19 Vet. App. 363 (2005).

This commenting VA examiner acknowledged the acoustic trauma during service, she just did not believe the Veteran's hearing loss or tinnitus is a consequence.  This opinion was based on reasonable medical principles that are supported by the evidentiary record and, as importantly, contained discussion of the underlying rationale, which is where most of the probative value is derived, not from mere review of the claims file, although that, too, is important if it contains evidence, as here, that needs considering (like the Medical Board Report).  
See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (wherein the Court discusses, in great detail, how to assess the probative weight of medical opinions and the value of reviewing the claims file.  The Court holds that claims file review, as it pertains to obtaining an overview of the claimant's medical history, is not a requirement for private medical opinions.  The Court added, "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.").  See, too, Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the Veteran's position.)

For these reasons and bases, the preponderance of the evidence is against the claims for service connection for left ear hearing loss and tinnitus, so in turn the benefit of the doubt rule does not apply, and these claims must be denied.  38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001).


ORDER

The claims for service connection for left hearing loss and tinnitus are denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


